Title: From Benjamin Franklin to John Walter, 1 February 1785
From: Franklin, Benjamin
To: Walter, John


				
					Sir,
					Passy, February 1st, 1785.
				
				I received by my grandson, the copy of your mode of arranging the first letter in the alphabet, which is very curious, and I am much obliged to you for it;—please to accept my hearty thanks.— I have since received your favour of the 23d past, and

desire you would deliver the books you mention to Dr. Bancroft, who is so obliging as to take care of this letter. I can only add, that, I am, with great esteem, your humble Servant,
				
					
						Ben. Franklin.
					
				
			